Case 1:16-cv-02840-RM-SKC Document 215-6 Filed 10/31/19 USDC Colorado Page 1 of 9




                         EXHIBIT F
Case 1:16-cv-02840-RM-SKC Document 215-6 Filed 10/31/19 USDC Colorado Page 2 of 9




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 16-cv-02840-RM-SKC

   MARK JANNY,

          Plaintiff,

   v.

   JOHN GAMEZ, Community Parole Officer, Colorado Department of Corrections, in his
   individual capacity;
   JIM CARMACK, Director of The Program, Denver Rescue Mission in Fort Collins, in his
   individual capacity;
   TOM KONSTANTY, Co-Director of The Program, Denver Rescue Mission in Fort Collins, in
   his individual capacity

         Defendants.
   ______________________________________________________________________________

        DEFENDANTS JIM CARMACK AND TOM KONSTANTY’S RESPONSES TO
       PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS DIRECTED TOWARD
                          RESCUE MISSION DEFENDANTS
   ______________________________________________________________________________

          COMES NOW the Defendants, Jim Carmack and Tom Konstanty, by and through the

   undersigned, John P. Craver and Dmitry B. Vilner of White and Steele, P.C., and provide the

   following responses to Plaintiff’s First Set of Discovery Requests Directed Toward Rescue

   Mission Defendants:

                                  PRELIMINARY STATEMENT

          These responses are made solely for the purposes of this action. Each response is subject

   to all objections as to competence, relevance, materiality, confidentiality, and admissibility, as

   well as to any other objections that would require the exclusion of any statement herein or

   document produced hereunder if the particular request were asked of, or if any statement
Case 1:16-cv-02840-RM-SKC Document 215-6 Filed 10/31/19 USDC Colorado Page 3 of 9




   RESPONSE: Objection. Defendant Carmack objects to this request to the extent it is vague,

   overly broad, and unduly burdensome. Without waiving these objections, Defendant Carmack

   responds as follows:

          Mr. Carmack does not recall every specific rule of the New Life Program or Steps to

   Success. This program was entirely voluntary. However, participants who wanted to stay in the

   program had to follow certain “dorm-style” rules, including observing curfews and set meal

   times. Participants could not consume drugs or alcohol while in the program, or smoke except in

   certain designated smoking areas. Participants were expected to attend chapel and Bible study at

   certain times, although they were not required to pray or study the Bible. Participants were also

   expected to assist the Rescue Mission with various chores, such as cleaning or helping out in the

   kitchen. But, because the overriding purpose of the program was to help participants obtain jobs,

   any job-related activity (like actual employment, or job-hunting) superseded any expectation to

   attend certain events or assist in certain chores.

          Interrogatory No. 7: Defendant Carmack: State the schedule for the operations of the

   Denver Rescue Mission in Fort Collins during the time of the complaint.        For example, when

   did overnight shelter seekers have to vacate in the morning? When were meals fed for shelter

   seeker and program participants? When was chapel held? When were overnight shelter seekers

   allowed in at night? Please do not be limited by these examples but explain the full schedule for

   each day of the week if there is any difference between the days.

   RESPONSE: Objection.          Defendant Carmack objects to this interrogatory because it is

   irrelevant, vague, and unduly burdensome.             Without waiving these objections, Defendant

   Carmack responds as follows:


                                                        10
Case 1:16-cv-02840-RM-SKC Document 215-6 Filed 10/31/19 USDC Colorado Page 4 of 9




          Overnight visitors would come in around dinnertime (approximately 7pm). Overnight

   visitors would be expected to vacate in the morning, after breakfast (approximately 7am).

          Participants in the New Life Program and/or Steps to Success would also have breakfast

   at approximately 7am and dinner at approximately 7pm. They would also be provided with

   lunch at approximately 12pm. Chapel was before dinnertime. Bible study would be in the

   evenings. Again, because obtaining a job was the key goal of the program, any work-related

   necessity would trump any scheduled activity at the Rescue Mission. But if an individual did not

   have a job, that individual would be expected to help clean, or assist in the kitchen, after

   breakfast and before dinner. On Sundays, a participant in the program would be expected to

   attend a religious service of his or her choice.      However, all of these expectations were

   voluntary, and a participant could leave the program at any time.

          Admission No. 3 and No. 4: Defendant Konstanty and Carmack were told by Mark

   Janny that he was an atheist.

   RESPONSE:

          Defendant Carmack: Deny.

          Defendant Konstanty: Deny.

          Admission No. 5: Defendant Carmack: On or about 2/3/15 Defendant Gamez contacted

   you to enquire about supervising Mark Janny at the Denver Rescue Mission in Fort Collins.

   RESPONSE: Objection. Defendant Carmack objects to this request because it is vague, and

   does not define the term “supervising.” Without waiving these objections, Defendant Carmack

   responds as follows:

          Deny.


                                                  11
Case 1:16-cv-02840-RM-SKC Document 215-6 Filed 10/31/19 USDC Colorado Page 5 of 9




           Admission No. 8: Defendant Carmack admit you called defendant Gamez on 2/4/15

   when Mark Janny informed you he was an atheist.

   RESPONSE: Deny.

           Admission No. 9: Defendant Carmack admit that at the time of the complaint that there

   was an ongoing arrangement between yourself and Defendant Gamez to put Parollees [sic] in the

   New Life Program.

   RESPONSE: Objection. This request is vague, in that it does not define the term “ongoing

   arrangement.” This request is also objectionable to the extent it assumes that any parolees are

   “put” into the New Life Program or Steps to Success as a result of any coercion or force by

   Defendants. Without waiving these objections, Defendant Konstanty responds as follows:

           Admit to the extent that Defendant Carmack and Defendant Gamez had an informal

   arrangement whereby the Rescue Mission expressed a willingness to house certain parolees

   (because all parolees need an address upon being released on parole), and deny the remainder.

           Interrogatory No. 9: Defendant Carmack if admission No. 9 is anything other than an

   unqualified admission state which element you claim is untrue, why it is untrue and what the

   truth is.

   RESPONSE: See above objection and response.

           Admission No. 10: Defendant Carmack admit that on 2/4/15 you requested to Defendant

   Gamez that yourself, Defendant Gamez and Mark Janny have a meeting at the parole office.

   RESPONSE: Deny.

           Admission No. 11: Defendant Carmack admit that you attended a parole office visit with

   Mark Janny and Defendant Gamez on 2/4/15.


                                                 13
Case 1:16-cv-02840-RM-SKC Document 215-6 Filed 10/31/19 USDC Colorado Page 6 of 9




          Doc Request No. 6 and No. 7: Please provide any documents or electronically stored

   information relevant to Interrogatory No. 18 and No. 19.

   RESPONSE: Please see previous objections. Without waiving these objections, Defendants

   response as follows:

          Defendant Carmack: None.

          Defendant Konstanty: None.




          Respectfully submitted this 17th day of July, 2019.


                                               s/ Dmitry B. Vilner
                                               John P. Craver
                                               Dmitry B. Vilner
                                               White and Steele, P.C.
                                               Dominion Towers, North Tower
                                               600 17th Street, Suite 600N
                                               Denver, Colorado 80202-5406
                                               Telephone: (303) 296-2828
                                               jcraver@wsteele.com
                                               dvilner@wsteele.com
                                               Attorneys for Defendants Jim Carmack
                                               and Tom Konstanty




                                                 19
Case 1:16-cv-02840-RM-SKC Document 215-6 Filed 10/31/19 USDC Colorado Page 7 of 9




                                    CERTIFICATE OF SERVICE

          I hereby certify that on July 17, 2019, I served the foregoing to the following e-mail
   addresses and/or placed in the U.S. mail, postage prepaid, and/or sent via email addressed to the
   following:

   Mark Janny, #150344
   Colorado State Penitentiary
   P.O. Box 777
   Cañon City, Colorado 81215
   Pro Se Plaintiff

   Katherine M. Field, Esq.
   Colorado Attorney General’s Office
   Ralph L. Carr Colorado Judicial Center
   1300 Broadway
   Denver, Colorado 80203
   kate.field@coag.gov
   Attorneys for Defendants Gamez and Diaz de Leon



                                               s/ Dawn Ross
                                               White and Steele, P.C.
                                               Dominion Towers, North Tower
                                               600 17th Street, Suite 600N
                                               Denver, CO 80202-5406
                                               Telephone: 303-296-2828
                                               Facsimile:      303-296-3131




                                                  20
Case 1:16-cv-02840-RM-SKC Document 215-6 Filed 10/31/19 USDC Colorado Page 8 of 9
Case 1:16-cv-02840-RM-SKC Document 215-6 Filed 10/31/19 USDC Colorado Page 9 of 9
